UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6077


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

STANLEY HICKMAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:93-cr-00144-BO-3)


Submitted:    May 28, 2009                    Decided:   June 8, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley Hickman, Appellant Pro Se.       Anne Margaret Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stanley    Hickman     appeals    the   district   court’s     order

denying    his   motion    filed   pursuant    to   18    U.S.C.    § 3582(c)(2)

(2006).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       United States v. Hickman, No. 5:93-cr-00144-BO-

3 (E.D.N.C. filed Dec. 17, 2008 & entered Dec. 23, 2008).                     We

dispense    with    oral    argument    because     the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       2